Citation Nr: 0208927	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 beyond September 30, 1989, for convalescence 
following July 1989 surgery.

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.

(An additional issue, entitlement to an increased evaluation 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967.

In June 1998 decision, the Board rendered decisions as to the 
following claims:  (1) whether a February 1969 rating 
decision, assigning a 10 percent evaluation pursuant to 
Diagnostic Code (DC) 5010 for residuals, including traumatic 
arthritis, of a comminuted fracture of the right ankle, was 
clearly and unmistakably erroneous; (2) entitlement to an 
increased rating for residuals of a shell fragment wound to 
the right thigh; and (3) entitlement to an increased rating 
for bilateral hearing loss, evaluated as 20 percent 
disabling.  The Board's decision as to these claims was not 
appealed, nor has the veteran or his representative indicated 
an intention to pursue those matters further at this time.  
Therefore, these claims will not be addressed in the current 
appeal.  

The remaining claims on appeal at that time: (4) entitlement 
to a temporary total rating pursuant to 38 C.F.R. § 4.30 
beyond September 30, 1989, for convalescence following July 
1989 surgery; (5) entitlement to an increased rating for 
residuals, including traumatic arthritis, of a comminuted 
fracture of the right ankle, currently evaluated as 20 
percent disabling; (6) entitlement to an increased rating for 
PTSD, currently evaluated as 10 percent disabling; and (7) 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
were remanded by the Board for additional evidentiary 
development.  The TDIU claim was later granted by the RO in a 
November 1999 rating action.  Accordingly, that claim is 
resolved and need not be addressed in this decision.  
Therefore, only the other three claims remain on appeal.  

The Board is undertaking additional development on the matter 
of entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, pursuant to authority 
granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing the appellant's response to the 
notice, the Board will prepare a separate decision addressing 
that claim.


FINDINGS OF FACT

1.  An Evans' procedure on the right ankle was performed on 
July 21, 1989, and a temporary total convalescence rating was 
assigned for the period from July 20, 1989, through September 
30, 1989.

2.  The evidence is in approximate balance as to whether an 
additional period of convalescence is shown by the medical 
evidence to have been necessitated by the veteran's 
postoperative condition, through December 31, 1989.

3.  The veteran's right ankle disorder has been reasonably 
shown to produce marked limitation of motion; however, it has 
not been shown that the veteran suffers from ankylosis of the 
right ankle.


CONCLUSION OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for an extension of a temporary total convalescence 
rating following July 1989 right ankle surgery, through 
December 31, 1989, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.30 (2001).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a right ankle sprain with 
degenerative arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321 and 
Part 4, including §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file (currently three volumes), to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
Moreover, by virtue of the Statements of the Case (SOC's) 
issued by the RO in August 1991 and October 1995, as well as 
the Supplemental SSOC's issued in May 1993, January and 
October 1997, and January 2002, plus the Board's June 1998 
decision and numerous items of other correspondence issued by 
the RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

Factual Background

The service medical records show that the veteran was wounded 
by a mine blast in May 1967, causing injuries including a 
fracture of the right distal fibula.  By rating action of 
December 1967, service connection was granted for residuals 
of a mine blast wound affecting the right thigh and ankle, 
for which a 50 percent evaluation for convalescence was 
assigned.  In a February 1969 rating action, the right ankle 
disability was assigned a 10 percent schedular, post 
convalescence evaluation.

On July 21, 1989, at a VA medical center (VAMC), the veteran 
underwent an Evans' procedure of the right ankle due to his 
complaints of pain and instability.  Physical examination at 
the time of the surgery showed no gross overall deformity, 
but revealed tenderness laterally over the ligaments and 
increased passive inversion.  X-ray films showed bony chips 
over the distal tip of the lateral malleolus.  He made a 
satisfactory post-operative recovery and was discharged, 
ambulatory, on crutches, non-weight bearing.  The examiner 
stated that the veteran was fitted with a plaster cast which 
was to remain on for 6 weeks.  The doctor specified that the 
veteran was not able to work, and would be re-evaluated in 6 
weeks.  

A handwritten VA clinical noted dated on September 5, 1989, 
appears to indicate that there was good stability of the 
right ankle and that the veteran could begin guarded weight 
bearing with crutches.  Apparently, the note also indicated 
that the cast was removed at that time.  When he was seen on 
October 11, 1989, there was some swelling, and the veteran 
was to continue walking.  A record dated on November 22, 
1989, reflects that the ankle was described as stiff and 
painful.  

By rating action of December 1989, the RO assigned a 
temporary total 100 percent evaluation under the provisions 
of 38 C.F.R. § 4.30, for a period of convalescence extending 
from July 20, 1989, until September 30, 1989.  Following the 
convalescence rating, a 10 percent evaluation was assigned 
for the right ankle disability, under DC 5010, effective from 
October 1, 1989.

VA medical records show that, in January 1990, the veteran 
had pain and demonstrated good passive range of motion.  A 
March 1, 1990, record noted that the veteran's ankle had no 
swelling, had good stability, and that he was able to do 
light activities.  A May 1990 record indicates that the 
veteran had worked as a truck driver and could not tolerate a 
return to this occupation, with a notation that the ankle 
would not hold up.  The record indicated that the ankle was 
more stable for usual activities, but no work.  A July 1990 
record revealed that the veteran walked with a brace and a 
cane, and noted that his job status was unchanged.

The record contains several VA Statement of Treatment forms, 
addressed to a private life insurance company.  The first, 
dated January 3, 1990, indicates that, following the July 
1989 ankle surgery, the veteran continued outpatient 
treatment and was seen on January 3, 1990, at which time his 
physician opined that he was not employable.  Two additional 
statements, dated on March 1, 1990 and May 3, 1990, indicated 
that, at those times, the veteran's physician opined that he 
was not employable.

VA medical records show that, in October 1990, the veteran 
underwent a second surgery to excise loose bone fragments of 
the right fibula.  By rating action of April 1991, a 
temporary total (100 percent) evaluation under the provisions 
of 38 C.F.R. § 4.30, for a period of convalescence extending 
from October 25, 1990, until November 30, 1989, was assigned.  
Following the convalescence rating, a schedular 10 percent 
evaluation was assigned for the right ankle disability, under 
DC 5010, effective from December 1, 1990.  

The veteran presented testimony at a hearing held at the RO 
in March 1992.  He testified before the Hearing Office that, 
after 221/2 years of working for the same company as a truck 
driver, he lost his job due to his ankle disability.  He 
testified that he had worn a brace on the ankle for 24 years.  
The veteran referred to a report from a private 
rehabilitation service, with which his VA doctor was 
affiliated, indicating that he would never be able to squat, 
and could occasionally bend the ankle and climb.  That report 
also indicated that he could not stand or walk for more than 
an hour without resting.

A private medical examination was conducted in June 1992, at 
which time range of motion testing revealed dorsiflexion of 5 
degrees, plantar flexion of 45 degrees, and subtalar motion 
of 20 degrees.  There was no tenderness or swelling around 
the ankle.  

By rating action of May 1993, the RO granted a 20 percent 
evaluation for the veteran's right ankle disability, 
effective from October 1989, as evaluated under DC's 5010 and 
5271.   

The record includes a January 1993 decision of the Social 
Security Administration determining the veteran to be 
unemployable as a result of his ankle disability and 
psychiatric disorder, effective from July 20, 1989.

A VA examination of the joints was conducted in March 1995.  
At that time the veteran was wearing an ankle brace and 
complaining of ankle pain and numbness on the dorsum of the 
right foot toward the toes.  Mild weakness in dorsiflexion 
and muscle twitches in the right foot were shown.  There was 
also evidence of swelling with minimal edema.  Scars were 
identified including one measuring 7 inches along the lateral 
malleolus and a 2-inch scar on the medial portion of the 
calcaneus.  Range of motion testing of the right ankle 
revealed dorsiflexion of 6 degrees and plantar flexion of 26 
degrees.  

A VA examination was conducted in June 1996.  The veteran 
complained of pain, stiffness and swelling, and it was noted 
that he ambulated with a cane.  The examiner indicated that 
the veteran was ambulatory and that there was a slight limp.  
Examination of the right ankle revealed no visible swelling 
or malalignment.  There was a 7-inch, well healed, non-tender 
surgical scar.  Range-of-motion testing revealed no active or 
passive eversion or inversion.  Dorsiflexion was to 80 
degrees and plantar flexion was to 120 degrees.  The ankle 
was described as non-tender, stable, and without crepitation.  
X-ray films were essentially negative.  A diagnosis of post-
traumatic and reconstruction sprain of the right ankle was 
made.  

In a June 1998, the Board remanded the claims currently on 
appeal for additional evidentiary development, to include 
obtaining all of the medical records on file with the Social 
Security Administration (SSA), and conducting VA 
examinations.  

Records from SSA were received in March 1999.  Much of this 
evidence was duplicative of records already on file.  
However, this evidence did include a June 1990 personal 
illness evaluation, apparently conducted by Dr. C.  He stated 
that, following the July 1989 surgery, the veteran's VA 
doctor was contacted, who initially opined that the veteran 
would be able to return to work in October 1989; however; 
when he was contacted about the veteran's status in October 
1989, that date was changed to January 1990.  It was noted 
that, when he was examined in October 1989, there was 
swelling of the surgical site over the lateral malleolus, and 
the veteran wore a plastic brace on the right foot extending 
to the knee.  Dr. C.'s evaluation of the veteran in June 1990 
yielded an impression of residual swelling of the lateral 
malleolar area due to surgery.  Dr. C. opined that the 
veteran might have some anatomical impairment, but certainly 
no functional limitation that would prohibit him from seeking 
gainful employment in the usual and reasonable occupational 
environment.  

A VA examination of the joints was conducted in December 
2001.  The examiner indicated that the veteran was wearing a 
brace due to his drop-foot condition of the right foot and 
ankle, and noted that he ambulated with a cane.  The examiner 
stated that both the right foot and ankle were continuously 
painful, and explained that the brace helped the veteran 
ambulate.  There was no incoordination in terms of 
ambulation.  The examiner observed that the veteran's 
functional ability was more limited due to his inability to 
control the foot rather than symptomatology resulting from 
the occurrence.  An obvious limp of the right lower extremity 
was shown.  There was no gross swelling or mal-alignment of 
the right foot and ankle.  A well-healed, non-tender surgical 
scar of the lateral malleolus was present.  Range-of-motion 
testing revealed no active dorsiflexion of the right foot.  
There was passive dorsiflexion and both active and passive 
plantar flexion.  The examiner noted that there was "glove-
like" anesthesia over the entire foot, and circulation was 
intact.  

Analysis

A  Temporary total rating pursuant to 38 C.F.R. § 4.30 beyond 
October 1, 1989,
for convalescence following July 1989 surgery

The regulation applicable to the present case, 38 C.F.R. § 
4.30 (2001) provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a)  Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or 
the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one 
major joint or more.

(b)  A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 
3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.

(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon 
approval of the Adjudication Officer.

The Court of Appeals for Veterans Claims has held that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is obliged to render its decision based on the evidence of 
record, and cannot substitute its own medical judgment.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Futch v. 
Derwinski, 2 Vet. App. 204, 207 (1992).

The Board initially notes that the threshold provisions of 38 
C.F.R. § 4.30(a)(1) have been met, in that the veteran had 
surgery which necessitated at least one month of 
convalescence.  The Board further points out that the 
provisions of 38 C.F.R. § 4.30 currently in effect are the 
same as those which were and have been in effect since 1989, 
at the time of the surgery.  See 38 C.F.R. § 4.30 (1989).  
Following the July 20, 1989, right ankle surgery, a temporary 
total rating was assigned from that date through September 
30, 1989.  In this case, the veteran claims that an extension 
beyond the latter date is appropriate.

Post-surgical VA records indicate that in, September 1989, 
there was good stability of the right ankle, and that the 
cast was removed at that time.  Records dated in October and 
November 1989 document symptoms including swelling, pain, and 
stiffness of the right ankle.  These records, considered 
alone, do not suggest that an additional period of 
convalescence is warranted.

However, three VA Statement of Treatment forms, dated January 
3, 1990, March 1, 1990, and May 3, 1990, show that the 
veteran's physician opined that he was not employable due to 
his right ankle disability.  The record indicates that prior 
to the surgery the veteran had a long career as a truck 
driver.  The Board must point out that none of those forms 
gave any indication of the veteran's physical symptoms or 
clinical findings supporting the doctor's conclusion.  
Furthermore, although notations regarding the veteran's 
employability must be taken into account in a claim brought 
under the provisions of 38 C.F.R. § 4.30, certification of 
unemployability in and of itself does not automatically 
warrant the grant of such benefits. 

In the June 1990 private medical evaluation report conducted 
by Dr. C., he mentioned that, when the veteran was examined 
in October 1989, there was swelling of the surgical site over 
the lateral malleolus and the veteran wore a plastic brace on 
the right foot extending to the knee.  This information 
represents the most detailed information available about of 
record about the veteran's condition following his July 1989 
surgery.

In the Board's view, when viewed overall, the post-surgical 
evidence suggests that a period of convalescence beyond 
September 30, 1989, is warranted.  The records reflect that 
even after the veteran's cast was taken off, apparently in 
September 1989, a plastic brace extending from the ankle to 
the knee was required for stability, and it appears 
reasonable to infer that, thereafter, additional treatment 
would be required to strengthen and stabilize the ankle.  The 
medical evidence also clearly indicates that the veteran was 
not considered employable at least through 1989.  

The Court has repeatedly established that the VA must make 
decisions based upon the record before us.  This concept was 
again noted when the Court addressed the issue of a 
convalescence rating.  We believe the aforementioned medical 
records which address whether an extension should be granted 
favor the veteran, or at least create an approximate balance 
in the evidence.  Therefore, the Board resolves reasonable 
doubt in the veteran's favor, and grants a 3-month extension 
through December 31, 1989.  In reaching this determination, 
we are guided by the Court's holding in the Felden precedent, 
to the effect that convalescence is the stage of recovery 
following a surgical operation, and that "recovery" means 
the act of regaining or returning to a normal or healthy 
state.  Convalescence does not require in-house confinement.  
Felden v. West, 11 Vet. App. 427, 430 (1998).  

The Board is aware that the veteran and his representative 
contend that an extension of convalescence benefits until 
October 1990, the time of the veteran's second surgery, is 
warranted.  However, the 3-month extension granted herein 
represents a full grant of benefits available under existing 
VA regulations.  The temporary total rating which was 
originally assigned by the RO through September 30, 1989, was 
apparently assigned under the authority of 38 C.F.R. 
§ 4.30(a)(1), which governs surgery necessitating at least 
one month of convalescence.  Under the provisions of 
38 C.F.R. § 4.30(b)(1), extensions of convalescence ratings 
may be granted for a period not to exceed 3 months, in cases 
in which the rating was assigned for convalescence following 
surgery, under the authority of 38 C.F.R. § 4.30(a)(1). 

An extension of a convalescence rating for up to 6 months may 
be granted in cases in which the original convalescence 
rating was assigned for surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, or 
stumps of recent amputations, under the authority of 
38 C.F.R. § 4.30(a)(2) or based upon immobilization of one or 
more joints by cast, without surgery, under 38 C.F.R. 
§ 4.30(a)(3).  The veteran's surgery does not fall under 
either of those categories. 

In essence, the evidence reasonably indicates that it was not 
until December 31, 1989, that the ankle recovered to the 
extent that the veteran was able to utilize it in conducting 
his daily activities.  In this regard, the Board notes that 
medical records dated in January 1990, indicated the ankle 
was painful, but demonstrated good passive range of motion.  
A March 1, 1990, record noted that the veteran's ankle had no 
swelling, with good stability, and that he was able to do 
light activities.  These records reflect improvement of the 
ankle condition, and while it may be true that the veteran 
remained unemployable as a truck driver, the physical 
findings suggest that an extension of a convalescence rating 
beyond December 31, 1989, would not be warranted, even if 
possible under VA law and regulations.  

Accordingly, a temporary total evaluation under 38 C.F.R. 
§ 4.30(b)(1) following July 1989 surgery, is granted through 
December 31, 1989.

B.  Increased evaluation for a right ankle disability, 
currently
evaluated as 20 percent disabling

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that he medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self- 
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
an important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like. 38 C.F.R. § 4.40 (2001).

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal; (b) more 
movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the U.S. Court of Appeals for Veterans 
Claims held that diagnostic codes which provide a rating 
solely on the basis of loss of range of motion must be 
considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations 
pertaining to functional loss due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  The Court 
has indicated that these determinations should be made by a 
medical examiner, and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors.  See DeLuca, supra, at 206.

However, the Court also has held that it is inappropriate and 
unnecessary to remand a case to consider functional loss due 
to pain if the veteran is already receiving the maximum 
available rating for limitation of motion under the pertinent 
diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In the instant case, the veteran is receiving the 
maximum available rating under the applicable diagnostic 
code, as shown below.

The veteran's right ankle disability is currently assigned a 
20 percent evaluation, under DC 5010 and DC 5271.  Under DC 
5271, marked limitation of motion of the ankle warrants a 20 
percent evaluation; moderate limitation warrants a 10 percent 
evaluation. 

The Board notes that a higher disability evaluation is 
available for disabilities of the ankle only upon a showing 
of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270. Ankylosis 
denotes immobility and consolidation of a joint, i.e., it 
lacks any motion.  See, e.g., Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995) (citing Dorland's Illustrated Medical 
Dictionary).

In addition, traumatic arthritis is rated as degenerative 
arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, DC 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent finding will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based upon limitation of motion.  38 
C.F.R. § 4.71a, DC 5003, including Note 1.  As the veteran in 
the instant case is currently compensated at a rate of 20 
percent under Diagnostic Code 5271, which contemplates 
limitation of motion, he cannot also be compensated under DC 
5010.

The most recent VA examination, conducted in December 2001, 
indicated that the veteran ambulated with the assistance of a 
brace and cane, and that he reported having continuous pain.  
Although range-of-motion testing of the right foot revealed 
no active dorsiflexion, there was motion of the ankle in 
passive dorsiflexion and active and passive plantar flexion.  
Based upon the medical evidence of record, the Board 
concludes that the veteran's right ankle disorder does not 
warrant a higher schedular disability evaluation.  As 
discussed, a higher rating under DC 5271 is not available.  
Further, a higher rating is not warranted under DC 5270, as 
it has not been demonstrated that the veteran's right ankle 
is ankylosed; and a separate rating for arthritis of the 
right ankle may not be assigned, because DC 5271 is 
predicated upon loss of motion. 

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. § 4.40 and 4.45.  As noted, the December 2001 VA 
examination report shows that the veteran has complained of 
continual pain.  However, the examiner noted that there was 
no incoordination in ambulation and indicated that there was 
no evidence of swelling, malalignment, or tenderness of the 
ankle.  The examiner further added that the veteran's 
functional limitations were more attributable to the 
veteran's inability to control his foot, as compared 
apparently to the ankle disability itself.  With these 
findings in mind, an increased rating is not warranted under 
those provisions, as no additional factors affecting 
limitation of motion, such as flare-ups beyond the usual 
level of disability, have been shown on medical examinations 
or in the veteran's own reported history and physical 
complaints, to warrant assignment of a higher rating.  

Hence, in view of the evidentiary record before us, it is the 
Board's judgment that the 20 percent rating currently 
assigned most closely reflects the veteran's service-
connected right ankle disorder.  The rule regarding benefit 
of reasonable doubt does not apply in this case, because the 
preponderance of evidence is unfavorable to the claim.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to an increased disability rating for the 
veteran's right ankle disorder.  In reaching this conclusion, 
the Board has also considered the assignment of a higher 
evaluation on an extra-schedular basis, under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
"an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

The Board finds no evidence of an exceptional disability 
picture in this case.  The right ankle disability has not 
required frequent or recent hospitalizations.  The evidence 
does indicate that the right ankle disability interfered with 
the veteran's long history of employment as a truck driver.  
However, the record further reflects that it is the ankle 
disability in combination with a psychiatric disability which 
renders him unemployable according to the decision of the 
Social Security Administration.  (We also recognize that the 
RO has granted TDIU, based upon all the service-connected 
disabilities.)  Thus, the veteran's ankle disability alone 
does not pose such an unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher 
disability rating.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must therefore be denied.


ORDER

An extension of the veteran's previous temporary total rating 
for convalescence, through December 31, 1989, under the 
provisions of 38 C.F.R. § 4.30 is granted, subject to the 
statutes and regulations governing the award and disbursement 
of monetary benefits.

Entitlement to an increased rating for a right ankle 
disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

